Exhibit 10.1

 



 

 

FIRST AMENDMENT

 

TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF SEPTEMBER 2, 2014

 

AMONG

 

EMERALD OIL, INC.,
as Borrower,

 

The guarantors PARTY HERETO,

 

Wells Fargo Bank, N.A.,
as Administrative Agent,

 

and

 

The Lenders Party Hereto

 

 

 

 

SOLE BOOKRUNNER AND SOLE LEAD ARRANGER

 

WELLS FARGO SECURITIES LLC

 

 

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment to Amended and Restated Credit Agreement (this “First
Amendment”) dated as of September 2, 2014, is among Emerald Oil, Inc., a
Delaware corporation (the “Borrower”), each of the undersigned guarantors (the
“Guarantors”), each Lender (as defined below) party hereto, and Wells Fargo
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors and assigns, the “Administrative Agent”).

 

RECITALS

 

A.                The Borrower, the Administrative Agent and the banks and other
financial institutions from time to time party thereto (together with their
respective successors and assigns in such capacity, each a “Lender”) have
entered into that certain Amended and Restated Credit Agreement dated as of May
1, 2014 (as amended, restated, modified or supplemented from time to time until
the date hereof, the “Credit Agreement”).

 

B.                 The Borrower has requested and all of the Lenders have agreed
to amend certain provisions of the Credit Agreement and increase the Borrowing
Base on the terms and conditions set forth herein.

 

C.                 NOW, THEREFORE, to induce the Administrative Agent and the
Lenders to enter into this First Amendment and in consideration of the premises
and the mutual covenants herein contained, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1.    Definitions. Unless otherwise defined in this First Amendment,
each capitalized term used in this First Amendment has the meaning assigned to
such term in the Credit Agreement. Unless otherwise indicated, all section
references in this First Amendment refer to sections of the Credit Agreement.

 

Section 2.    Amendments to Credit Agreement.

 

2.1              Section 1.02. The following defined terms are hereby amended or
added in their entirety to read as follows:

 

‘“Agreement’ means this Credit Agreement, including the Schedules and Exhibits
hereto, as amended by the First Amendment to Credit Agreement dated as of
September 2, 2014, as the same may be amended, amended and restated,
supplemented or modified from time to time.

 

‘Sanctions’ means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.”

 



1

 

 

2.2              Amendment to Section 5.05. Section 5.05 is hereby amended by
deleting such Section in its entirety and replacing it with the following:

 

“Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, (c) any Lender is a Defaulting Lender, (d) any Lender has
asserted that any adoption or change of the type described in Section 5.06 has
occurred or (e) any Lender has not approved a proposed waiver or amendment that
requires the consent of all Lenders, all non-Defaulting Lenders or all Lenders
affected thereby, but which has been approved by Required Lenders (with, in the
case of such determination, the percentage threshold set forth in the definition
of Required Lenders being deemed to be raised to 85%), then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.04(b)),
all its interests, rights (other than its existing rights to payments pursuant
to Section 5.01 or Section 5.03) and obligations under this Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,

 

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),

 

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.01 or payments required to be made pursuant to Section 5.03,
such assignment will result in a reduction in such compensation or payments,

 

(iv) such assignment does not conflict with any Governmental Requirement, and

 

(iv) in the case of any assignment resulting from a Lender that has not approved
a proposed waiver or amendment as set forth in clause (e) above, the applicable
assignee shall have consented to the applicable waiver or amendment.

 



2

 

 

A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.”

 

2.3              Section 7.25. Section 7.25 is hereby amended by deleting such
Section in its entirety and replacing it with the following:

 

“Section 7.25 OFAC. Neither the Loan Parties, nor any director, officer, agent
or employee of the Loan Parties, or to the knowledge of the Loan Parties, any
Affiliate, is currently the subject of or a target of any material U.S.
sanctions administered by U.S. Department of Treasury’s Office of Foreign Assets
Control (“OFAC”), and the Borrower will not directly or indirectly use the
proceeds from the Borrowings or lend, contribute or otherwise make available
such proceeds to any Loan Party, joint venture partner or other Person, for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.”

 

2.4              Section 7.26(b). Section 7.26(b) is hereby amended by replacing
the introductory phrase with the following:

 

“No Loan Party or, to the knowledge of the Borrower, their respective directors,
officers, Affiliates, representatives, brokers or other agents acting or
benefiting in any capacity in connection with the Loans is any of the
following:”

 

2.5              Article VII. Article VII is hereby amended by adding the
following Section 7.27:

 

“Section 7.27 Foreign Corrupt Practices Act. Neither the Borrower, any other
Loan Party nor any Subsidiary, director or officer of a Loan Party or, to the
knowledge of any Loan Party, any Affiliate, or agent of a Loan Party, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction (including, without limitation, the FCPA and the UK
Bribery Act, each as may be amended from time to time) and the Loan Parties have
instituted and will maintain policies and procedures designed to prevent
violation of such laws, regulations and rules.”

 

2.6              Section 8.01(d). Section 8.01(d) is hereby amended and restated
in its entirety to read as follows:

 

“(d) Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, (i) setting forth as of the last Business Day of such
fiscal quarter or fiscal year, a true and complete list of all Swap Agreements
of each Loan Party, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed on Schedule 7.22, any margin required or supplied under any
credit support document, and the counterparty to each such agreement and (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 9.19.”

 



3

 

 

2.7              Section 9.01(a). Section 9.01(a) is hereby amended and restated
in its entirety to read as follows:

 

“(a) Ratio of Total Debt to EBITDAX. The Borrower will not, as of the last day
of any fiscal quarter, commencing with the quarter ending June 30, 2014, permit
its ratio of Total Debt as of such date (and for any fiscal quarter ending in
calendar year 2014, less Cash Equivalents in excess of $10,000,000, if any, as
of such date) to EBITDAX for the four fiscal quarters ending on such date to be
greater than 4.0 to 1.0; provided that EBITDAX for the four fiscal quarters
ending (i) June 30, 2014, shall equal EBITDAX for the fiscal quarter ending on
such date multiplied by four (4), (ii) September 30, 2014, shall equal EBITDAX
for the two fiscal quarters ending on such date multiplied by two (2) and (iii)
December 31, 2014, shall equal EBITDAX for the three fiscal quarters ending on
such date multiplied by four (4) and divided by three (3).”

 

2.8              Section 9.20. Section 9.20 is hereby amended by adding the
following to the end thereof:

 

“The Loan Parties will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions or
(ii) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as lender,
advisor, investor or otherwise).”

 

2.9              Section 10.02(a). Section 10.02(a) is hereby amended by
deleting the “,” after 10.01(h) in the first line thereof.

 

2.10          Section 11.02(c). Section 11.02(c) is hereby amended by deleting
the term “herein” therein and replacing it with the phrase “in any Loan
Document”.

 

2.11          Section 12.04(c). Section 12.04(c) is hereby amended by deleting
the fifth sentence therein and replacing it with the following:

 

“Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.”

 



4

 

 

Section 3.    Borrowing Base. On the First Amendment Effective Date, the
Borrowing Base shall be increased to $200,000,000. Borrower and the Lenders
agree that the redetermination of the Borrowing Base provided for in this
Section 3 shall constitute an Interim Redetermination and does not constitute
the Scheduled Redetermination to occur on or about October 1, 2014 for purposes
of Section 2.07 of the Credit Agreement. Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to Section 2.07(b), Section 2.07(c), Section 8.13(c) or Section 9.12(d) and by
the Administrative Agent should the Borrower or one of its Subsidiaries fail to
acquire at least 95% of the Oil and Gas Properties comprising the Acquisition
Properties as originally contemplated by the Acquisition Documents.

 

Section 4.    Assignments and Reallocations of Commitments and Loans. The
Lenders have agreed among themselves, in consultation with the Borrower, to
reallocate their respective Maximum Credit Amounts and to, among other things,
allow Barclays Bank plc and Credit Suisse AG, Cayman Islands Branch to become a
party to the Credit Agreement as a Lender, (the “New Lenders”) by acquiring an
interest in the Aggregate Maximum Credit Amount. The Administrative Agent and
the Borrower hereby consent to such reallocation and the New Lenders’
acquisition of an interest in the Aggregate Maximum Credit Amount and the other
Lenders’ assignments of their Maximum Credit Amounts. On the First Amendment
Effective Date and after giving effect to such reallocations, the Maximum Credit
Amount of each Lender shall be as set forth on Annex I of this First Amendment
which Annex I supersedes and replaces the Annex I to the Credit Agreement. With
respect to such reallocation, the New Lenders shall be deemed to have acquired
the Maximum Credit Amount allocated to them from each of the other Lenders
pursuant to the terms of the Assignment and Assumption Agreement attached as
Exhibit F to the Credit Agreement as if the New Lenders and the other Lenders
had executed an Assignment and Assumption Agreement with respect to such
allocation.

 

Section 5.    Waiver. The Borrower has informed the Administrative Agent that in
connection with the acquisition (the “Acquisition”) of certain Oil and Gas
Properties (the “Acquisition Properties”) by the Borrower pursuant to that
certain Purchase and Sale Agreement among Liberty Resources Management Company,
LLC and Liberty Resources Bakken Operating, LLC (collectively, “Liberty”),
Liberty Resources II, LLC, as guarantor, and Borrower and Emerald WB LLC dated
August 1, 2014, and all bills of sale, assignments, agreements, instruments and
documents executed and delivered in connection therewith (as amended, the
“Acquisition Documents”), it will be transferring certain Oil and Gas Properties
located in Williams County, North Dakota to Liberty as partial consideration for
the Acquisition Properties. Such transfer for less than 100% cash consideration
is not permitted by Section 9.12(d)(i) and the Borrower has requested that the
Majority Lenders, and the Majority Lenders hereby, waive such provision of
Section 9.12(d)(i) for the Acquisition.

 



5

 

 

Section 6.    Effectiveness. This First Amendment shall become effective on the
first date on which each of the conditions set forth in this Section 3 is
satisfied (the “First Amendment Effective Date”):

 

6.1              The Administrative Agent shall have received duly executed
counterparts (in such number as may be requested by the Administrative Agent) of
this First Amendment from the Borrower, each Guarantor and all of the Lenders.

 

6.2              The Administrative Agent shall have received duly executed
Notes for each Lender that requests a Note or new Note from the Borrower.

 

6.3              The Administrative Agent shall have received new mortgages and
supplements to mortgages on at least 85% of the total value of the Oil and Gas
Properties evaluated in the Acquisition Reserve Report (defined below) duly
executed by Emerald WB LLC.

 

6.4              The Administrative Agent shall have received (a) a certificate
of a Responsible Officer of the Borrower certifying: (i) that the Borrower is
concurrently consummating the Acquisition in accordance with the terms of the
Acquisition Documents (such Acquisition Documents in form and substance
reasonably acceptable to the Administrative Agent with all of the material
conditions precedent thereto having been satisfied in all material respects by
the parties thereto) and acquiring substantially all of the Acquisition
Properties contemplated by the Acquisition Documents, (ii) as to the final
purchase price for the Acquisition Properties after giving effect to all
adjustments as of the closing date contemplated by the Acquisition Documents and
specifying, by category, the amount of such adjustment, (iii) that attached
thereto is a true and complete list of the Acquisition Properties which have
been excluded from the Acquisition pursuant to the terms of the Acquisition
Documents, specifying with respect thereto the basis of exclusion, (iv) that
attached thereto is a true and complete list of all Acquisition Properties for
which Liberty has elected to cure a title defect, (v) that attached thereto is a
true and complete list of all Acquisition Properties for which Liberty has
elected to remediate an adverse environmental condition, and (vi) that attached
thereto is a true and complete list of all Acquisition Properties which are
currently pending final decision by a third party regarding purchase of such
property in accordance with any preferential right; (b) a true and complete
executed copy of each of the Acquisition Documents; (c) original counterparts or
copies, certified as true and complete, of the assignments, deeds and leases for
all of the Acquisition Properties; (d) such other related documents and
information as the Administrative Agent shall have reasonably requested; (e) a
Reserve Report for the Acquisition Properties (the “Acquisition Reserve
Report”); and (f) title information as the Administrative Agent may reasonably
require satisfactory to the Administrative Agent setting forth the status of
title to at least 85% of the total value of the Acquisition Properties evaluated
in the Acquisition Reserve Report and be reasonably satisfied with the
environmental condition of the Acquisition Properties.

 

6.5              The Borrower shall have paid all fees and other amounts due and
payable on or prior to the First Amendment Effective Date to the extent
invoiced, including all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement.

 



6

 

 

6.6              No Default or Event of Default shall have occurred and be
continuing as of the date hereof, after giving effect to the terms of this First
Amendment.

 

Section 7.    Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 8.    Miscellaneous. (a) On and after the effectiveness of this First
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in each other Loan Document to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended or
otherwise modified by this First Amendment; (b) the execution, delivery and
effectiveness of this First Amendment shall not, except as expressly provided
herein, operate as a waiver of any default of the Borrower or any right, power
or remedy of the Administrative Agent or the Lenders under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents; (c) this First Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart; and (d) delivery of an executed counterpart of a signature
page to this First Amendment by telecopier or electronic mail shall be effective
as delivery of a manually executed counterpart of this First Amendment.

 

Section 9.    Waiver. Neither the execution by the Administrative Agent or the
Lenders of this First Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any other
defaults which may exist or which may occur in the future under the Credit
Agreement and/or the other Loan Documents, or any future defaults of the same
provision waived hereunder (collectively “Other Violations”). Similarly, nothing
contained in this First Amendment shall directly or indirectly in any way
whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Other Violations; (b) amend or alter any provision of the Credit Agreement, the
other Loan Documents, or any other contract or instrument; or (c) constitute any
course of dealing or other basis for altering any obligation of the Borrower or
any right, privilege or remedy of the Administrative Agent or the Lenders under
the Credit Agreement, the other Loan Documents, or any other contract or
instrument. Nothing in this letter shall be construed to be a consent by the
Administrative Agent or the Lenders to any Other Violations.

 

Section 10.Ratification and Affirmation; Representations and Warranties. The
Borrower and each Guarantor hereby (a) acknowledges the terms of this First
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended or modified hereby; and (c)
represents and warrants to the Lenders that as of the First Amendment Effective
Date, after giving effect to the terms of this First Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (unless already qualified by
materiality in which case such applicable representation and warranty shall be
true and correct), except to the extent any such representations and warranties
are expressly limited to an earlier date, in which case, such representations
and warranties shall continue to be true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct) as of such specified
earlier date, and (ii) no Default or Event of Default has occurred and is
continuing.

 



7

 

 

Section 11.Loan Document. This First Amendment is a Loan Document as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

 

Section 12. No Oral Agreements. THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, INCLUDING THIS FIRST AMENDMENT, embody the entire agreement and
understanding between the parties and supersede all other agreements and
understandings between such parties relating to the subject matter hereof and
thereof AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Pages Follow]

 

8

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their officers thereunto duly authorized as of the date first above
written.

 



BORROWER: EMERALD OIL, INC., a Delaware corporation             By: /s/ Paul
Wiesner       Name: Paul Wiesner       Title:   Chief Financial Officer        
  GUARANTOR: EMERALD WB LLC                     By:  /s/ Paul Wiesner      
Name: Paul Wiesner       Title:   Chief Financial Officer, for and    on behalf
of each of the foregoing Guarantors  



 

 

 



Signature Page

Emerald oil, inc – First Amendment



 

 

 



        ADMINISTRATIVE AGENT
AND LENDER: WELLS FARGO BANK, N.A., as Administrative
Agent and as a Lender                     By: /s/ Suzanne Ridenhour           
   Name:  Suzanne Ridenhour              Title:    Director          



 

 

 



Signature Page

Emerald oil, inc – First Amendment



 

 

 

 



LENDERS:         SUNTRUST BANK,
as a Lender                             By:   /s/ John Kovarik     Name: John
Kovarik     Title: Vice President  



 



 

 

Signature Page

Emerald oil, inc – First Amendment



 

 

 

 



  THE BANK OF NOVA SCOTIA,     as a Lender                     By: /s/ Alan
Dawson     Name: Alan Dawson     Title: Director  



 

 

 



Signature Page

Emerald oil, inc – First Amendment



 



 

 

 



  BARCLAYS BANK PLC,     as a Lender                     By:   /s/ Alicia Borys
    Name: Alicia Borys     Title: Vice President  



 

 



Signature Page

Emerald oil, inc – First Amendment



 

 

 

 



  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,     as a Lender                    
By:   /s/ Michael Spaight     Name: Michael Spaight     Title: Authorized
Signatory                     By:   /s/ Vipul Dhadda     Name: Vipul Dhadda    
Title: Authorized Signatory  



 

 



Signature Page

Emerald oil, inc – First Amendment



 



 

 

  

ANNEX I

 

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender Applicable Percentage Maximum Credit Amount Wells Fargo Bank,
N.A.     37.50% $150,000,000.00 SunTrust Bank     18.75% $75,000,000.00 The Bank
of Nova Scotia     18.75% $75,000,000.00 Barclays Bank plc     12.50%
$50,000,000.00 Credit Suisse AG, Cayman Islands Branch     12.50% $50,000,000.00
TOTAL: 100.00% $400,000,000.00

 

 

Annex I

 

 

